Citation Nr: 1625223	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to a rating higher than 10 percent for post-operative neuritis of the sural nerve of the left foot, to include the issue of whether entitlement to a total disability rating based on individual unemployability due to the left sural nerve disability is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran had active service from June 1972 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) following a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In a May 2005 decision, the Board denied the Veteran's claim for an evaluation in excess of 10 percent for postoperative neuritis of the sural nerve of the left foot.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2006 Joint Motion for Remand (JMR) filed by VA and the Veteran's attorney (the parties), the Court was asked to vacate and remand the Board's May 2005 decision.  In an October 2006 Court Order the JMR was granted.  Thereafter, in a January 2007 decision, the Board again denied the Veteran's claim.  

The Veteran did not appeal the Board's January 2007 decision to the Court.  A subsequent statement received from the Veteran in July 2007 was accepted as a request to reopen his claim for a rating higher than 10 percent for postoperative neuritis of the sural nerve of the left foot, which was denied by the RO in the rating decision on appeal.  In a December 2011 decision, the Board again denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court.  In an October 2012 JMR filed by the parties, the Court was asked to vacate and remand the Board's December 2011 decision.  By a November 2012 Court Order the JMR was granted.

In June 2013, the Board remanded the case for further development.

The issues of a higher rating for acne vulgaris and service connection for a left foot disability other than post-operative neuritis of the sural nerve, a small intestine condition, a rectum condition, an ulcer condition, myeloma, and basal cell carcinoma have been raised by the record in a March 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Veteran submitted a statement requesting a formal hearing before the Board and also submitted a VA Form 9 substantive appeal indicating that he wanted to have a hearing by live videoconference.  In light of the hearing request, the Board finds it necessary to remand the case to schedule the Veteran for his requested hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge, in accordance with applicable law.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







